COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 RHONDA LYNN CHESSER,                                              No. 08-17-00062-CV
                                                  §
                               Appellant,                             Appeal from the
                                                  §
 v.                                                             County Court at Law No. 6
                                                  §
 DANIEL LINDSTROM,                                               of El Paso County, Texas
                                                  §
                                Appellee.                         (TC# 2016-CCV01711)
                                                  §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant has not responded to an inquiry from

the Clerk of the Court, we dismiss the appeal for want of prosecution. See TEX.R.APP.P.

42.3(c)(authorizing dismissal of the appeal where the appellant fails to comply with a notice from

the clerk requiring a response within a specified time).

       On March 7, 2017, the trial court entered a summary judgment evicting Appellant, Rhonda

Lynn Chesser, from real property located in El Paso, Texas, and granting Appellee, Daniel

Lindstrom possession of the property. Appellant filed notice of appeal and the trial court set the

supersedeas bond at $32,795. On March 14, 2017, Appellant filed a motion asking the trial court

to reduce the supersedeas amount, but the clerk’s record does not contain an order on the motion.

Three days later, on March 17, 2017, Appellant filed in the trial court a pro se motion to non-suit
the appeal. Appellant has not filed a motion to dismiss the appeal in this Court, but the motion to

non-suit the appeal was included in the clerk’s record. On May 11, 2017, the Clerk of the Court

sent a letter to Appellant notifying her that the Court had reviewed the motion to non-suit the

appeal, and giving her notice of the Court’s intent to dismiss the appeal unless she filed a response

within ten days showing that grounds existed for the appeal to continue. Appellant has not filed

any response to the inquiry. Accordingly, we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 42.3(c).

                                              GINA M. PALAFOX, Justice
May 26, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                -2-